Citation Nr: 9918858	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-06 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the cervical spine, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the right wrist, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the left wrist, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to September 
1992.

Initially, the issue on appeal was entitlement to an 
increased evaluation for degenerative joint disease of the 
cervical spine and wrists evaluated as 10 percent disabling.  
The Board of Veterans' Appeals (Board) remanded this case in 
January 1997 for additional development.  By a November 1998 
rating decision, the RO granted separate 10 percent 
evaluations for service-connected degenerative joint disease 
of the cervical spine, degenerative joint disease of the 
right wrist, and degenerative joint disease of the left 
wrist.  The Unites States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that when the veteran has filed an appeal with 
respect to the assignment of a particular rating, the 
regional office's (RO's) subsequent assignment of a higher 
rating, but not the maximum available benefit, does not 
abrogate the increased rating appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993). 


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine is 
manifested by x-ray findings with limitation of motion of the 
cervical spine.

2.  Degenerative joint disease of the left wrist is 
manifested by x-ray findings with no limitation of motion of 
the left wrist.

3.  Degenerative joint disease of the right wrist is 
manifested by x-ray findings with limitation of motion of the 
right wrist.


CONCLUSIONS OF LAW

1. The criteria required for a 20 percent rating for 
degenerative joint disease of the cervical spine, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.45, 4.71a, Diagnostic Code 5003-5290 (1998).

2. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left wrist, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.45, 4.71a, Diagnostic Code 5003-5215 (1998).

3. The criteria required for a rating in excess of 10 percent 
for degenerative joint disease of the right wrist, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.45, 4.71a, Diagnostic Code 5003-5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

With respect to the increased evaluation claim, disability 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.

Degenerative arthritis will be rated on the basis of 
limitation of motion, objectively confirmed by findings such 
as muscle spasm, swelling, or satisfactory evidence of 
painful motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003.  When the limitation of motion is noncompensable under 
the joint or joints involved, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. Part 4, 
§§ 4.45, 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 20 percent rating is warranted for 
degenerative arthritis, established by x-ray findings, with 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 
Id.

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  Under provision 38 C.F.R. § 4.10, in cases 
of functional impairment, evaluations are to be based upon 
the lack of usefulness, and medical examiners must furnish, 
in addition to etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.

In cases involving musculoskeletal disability, the elements 
to be considered include the inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. 38 C.F.R. § 
4.40.  The examination upon which ratings are based must 
adequately portray the anatomical damage and functional loss 
with respect to these elements.  Id.  The functional loss may 
be due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathology.  Id.  
Weakness of the affected area is also for consideration.  Id.  
Other factors for consideration include the reduction in a 
joint's normal excursion of movement on different planes.  38 
C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, is for 
consideration.  Id.  In assessing any form of arthritis, 
painful motion is an important factor of disability.  38 
C.F.R. § 4.59.  The intent of pertinent regulations to 
recognize painful motion with joint pathology as productive 
of disability.  Id.

After consideration of all of the evidence and material of 
record in an appropriate case before the VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. 38 C.F.R. § 4.7.

II. Factual Background

At the outset, the Board points out that the clinical data of 
record contain adequate information upon which to address the 
veteran's increased rating claims, and further development in 
accordance with the VA's duty to assist the veteran in the 
development of increased rating claims is not warranted.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Several 
examinations have been conducted.  Overall, the examination 
reports of record provide a comprehensive review of the 
veteran's service-connected disabilities and an adequate 
depiction of her disability picture.

The veteran filed her original claim for service connection 
for dorsal wrist pain, ulnar nerve damage, and mild 
protrusion of discs C6 and C7 in October 1992.

The veteran was afforded a VA examination in December 1992.  
The veteran reported a history of right wrist pain and 
swelling in the dorsal aspect of her hand and total body 
numbness.  She stated that in 1989, she was informed that her 
right hand and wrist pain were due to ulnar nerve damage.  
She reported that her wrist pain was attributed to her spinal 
problems.  She complained of almost daily pain in the wrist 
involving the entire dorsal hand.  She noted occasional 
swelling of her wrist and hand and weakness when extreme 
pain.  She denied any loss of sensation or inability to move 
it.

Upon examination of her cervical spine, the examiner noted 
that the veteran had full range of motion although she 
complained of pain to complete anterior flexion.  There was 
no socialized tenderness over the cervical spine.  There was 
no scoliosis.  All of the veteran's appendicular joints were 
normal except her right wrist, which had pain on forced 
flexion.  There was localized tenderness of the right wrist 
also, but no definite synovitis.  There was no erythema or 
warmth.  The veteran's metacarpal phalangeals, proximal 
interphalangeals, and distal interphalangeals of her right 
hand were normal. There was tenderness over the dorsal aspect 
of the right hand to palpation.  The veteran had full range 
of motion in her finger joints and the examiner noted that 
the forced flexion of the right wrist reproduced the pain 
that the veteran complained of.  There was no pain or 
numbness to palpation of the ulnar nerve.  Tinel's sign was 
negative.  Phalen's sign was negative and there was no pain 
produced with external or internal rotation of the shoulder, 
so there was no impingement syndrome.  Cervical spine x-rays 
revealed an essentially negative cervical spine.  Right wrist 
x-rays revealed mild narrowing of the radiocarpal joint, with 
minimal subchondral sclerosis of the distal radius.  The 
intercarpal joints were otherwise well preserved.  No 
evidence of lytic or blastic bony destruction was seen.  Left 
wrist x-rays revealed similar findings with mild narrowing of 
radiocarpal joint and subchondral sclerosis.  No lytic or 
blastic bony destruction was seen.  The examiner's impression 
included tendonitis of the right wrist versus arthritis.  The 
examiner recommended follow-up treatment with a 
rheumatologist and wrist splints.  The examiner commented 
that no specific findings of ulnar nerve damage were present 
and no objective signs of numbness of the extremities were 
present. 

In a February 1993 rating action, the RO granted service 
connection for mild degenerative changes of the cervical 
spine and each wrist and assigned a combined 10 percent 
disability evaluation.

In October 1993, the veteran filed a claim for entitlement to 
an increased evaluation for her service-connected 
disabilities.  She noted that her wrists were constantly 
painful and that her cervical spine disability caused 
numbness in her legs, arms, and chest.  She submitted VA out-
patient treatment records from May 1993 to March 1994 in 
support of her claim.

The veteran was afforded a VA examination in May 1994.  She 
reported pain from the neck down to the toes.  She reported 
that a 1990 MRI reflected a degenerative cervical spine 
disability, although she did not remember the level of the 
disability.  She complained of pain from the head down to the 
toes constantly.  The pain was increased by walking.  She 
also noted that the pain was increased by prolonged standing, 
lifting, and bending over.  She stated that when she bent 
over she felt a shooting sensation down to the lower spine.  
She complained of numbness in the arms, right more than the 
left and mostly in the ulnar side.  She had degenerative 
changes of the spine and bilateral wrists diagnosed in 1992.  

Upon examination, the examiner noted that her cervical spine 
appeared to be supple but she was very cautious.  Active 
range of motion included forward bending of 50 degrees; 
extension of 40 degrees; lateral bending left and right to 35 
degrees, and rotation left and right to 40 degrees with 
verbal complaints of tightness in the lower neck.  The 
muscles in the neck and both shoulder girdles were within 
normal limits, equal in muscle bulk, tone, and strength.  The 
sensory examination was intact to pinprick with specific 
attention to the ulnar distribution of the upper extremities.  
There was no sensory deficit noted in the lower extremities.  

Right wrist motion included: dorsiflexion to 40 degrees; 
palmar flexion to 40 degrees; radial deviation to 25 degrees; 
ulnar deviation to 25 degrees, with complaints of pain and 
some tears showing with passive motion.  Left wrist motion 
included: dorsiflexion to 45 degrees; palmar flexion to 45 
degrees; radial deviation to 22 degrees; and ulnar deviation 
to 20 degrees.  Grip strength was somewhat weak bilaterally, 
related to motivation because of pain with resistance.  
Neither hand showed evidence of atrophy of the thenar, 
hypothenar, or intrinsic hand muscles.  The sensory 
examination was intact and the Tinel's and Phalen's signs 
were negative bilaterally.  Cervical spine and bilateral 
wrist x-rays were normal.  The examiner's diagnoses included 
cervical spine, complaints of pain, with insufficient 
clinical evidence at present of degenerative arthritis and 
wrists, bilateral, complaints of pain with insufficient 
clinical evidence at present of degenerative arthritis.

In an August 1994 rating action, the RO denied entitlement to 
an increased evaluation for service-connected degenerative 
joint disease, cervical spine and bilateral wrists.

In October 1994, the veteran filed a timely notice of 
disagreement (NOD) regarding the August 1994 rating action.  
The veteran stated that she was not able to work due to 
numbness in her wrists and hands.  She reported that she had 
been diagnosed with Reflex Sympathetic Dystrophy (RSD), 
probable stage 2.  She further noted that she not only 
experienced pain on gripping, but she also experienced 
weakness in her hands.  She stated that she had difficulty 
finding and keeping a job due to her limitations.  The 
veteran submitted duplicate copies of her service medical 
records in support of her contentions.  

Additional VA out-patient treatment records from May 1994 to 
August 1994 reflect treatment for various disabilities.  An 
August 1994 treatment record reflects complaints of right-
sided numbness and pain.  The veteran reported recent right-
handed heaviness and swelling which had progressed over the 
previous eight months.  After examination, the examiner's 
diagnosis was probable Stage II RSD.  In January 1995, the 
veteran reported continued pain in her right hand and the 
examiner noted a slightly different color and swelling in the 
right hand.

In February 1995, the veteran provided testimony at a hearing 
at the RO.  She testified that her numbness and tingling in 
her upper and lower extremities began during service when she 
was stationed at Fort Raleigh, Kansas.  She stated that the 
numbness started in her foot and progressed to her right 
hand.  She described the sensation as a heavy tingling that 
eventually turned into a tightness in her chest.  She stated 
that she initially underwent EEG and EKG testing for her 
heart.  She stated that no diagnosis was made and that the 
feeling went away.  The veteran testified that she re-
experienced the feeling when she ran, walked, stood, or 
exerted energy, including when she took a shower.  She 
described the symptoms as lasting about five to ten minutes.  
She stated that she experienced reoccurences every few hours.  
Thereafter, she was diagnosed with a progressive, bilateral 
paresthesias.  She also underwent neurology consultation 
examinations and a computed axial testing (CAT) scan.  She 
stated that all testing was negative but that she continued 
to suffer from symptoms.  She underwent personality testing 
in addition to further neurological testing.  Her 
psychological testing revealed that she was prone to convert 
psychological emotional issues into somatic dysfunction or 
exaggerate the severity of the existing organic deficits.  
She stated that she was told that her problems were all in 
her head and her final diagnosis was atypical 
hyperventilation syndrome.  She was told that there was no 
treatment for her diagnosis.  She sought treatment again when 
her right hand numbness and tingling continued.  She reported 
that she also began suffering tremors and pain.  She was 
prescribed Ecotrin for her pain.  Her right wrist was 
diagnosed with right dorsal wrist extensor tendinitis and she 
was given a brace to wear on her wrist.  She reported that 
she continued to experience right sided pain, numbness, and 
tingling.  She was subsequently treated with several 
different types of casts, wrist immobilizers, and splits.  
She also underwent occupational and physical therapy.  She 
denied any injury to her right wrist.  The veteran testified 
that she also noticed loss of strength in her right hand.  
She continued to seek treatment and underwent additional 
neurological testing including an electromyogram.  Her tests 
continued to be negative although she continued to suffer 
pain, numbness, and tingling.  She stated that she was given 
temporary profiles for her disability although no diagnosis 
was made.  Thereafter, she began to experience pain in her 
right foot and she sought emergency treatment for her 
complaints.  She was treated for right foot swelling and 
pain.  She was recommended bed rest and was given 
painkillers.  She was also diagnosed with carpal tunnel 
syndrome.  After service, she continued to seek treatment for 
her complaints and was subsequently diagnosed with RSD.  She 
stated that she was presently being treated with 
antidepressants and a cream that alleviated her symptoms.  
She noted that she continued to suffer from tingling, pain, 
and numbness in her extremities and tightness in her chest.  
She noted that her examiner commented that something was 
wrong with the veteran as early as 1983, although it could 
not determined whether it was RSD.  The veteran stated that 
her pain, numbness, and tingling had spread to her left sided 
extremities.

A February 1995 statement from the veteran's VA treating 
examiner noted that prior examinations had been essentially 
normal with the exception of the upper right extremity.  The 
examiner noted darker skin on the right hand than on the left 
hand and decreased sensation in the right hand.  A 
presumptive diagnosis of RSD was based upon the skin changes, 
however a complete evaluation to rule out other causes of a 
focal peripheral neuropathy was persuaded and the testing was 
negative.  The examiner noted that the veteran was treated 
for chronic neurologic pain.

The veteran perfected her appeal in March 1995.  She stated 
that her disabilities were more severe than presently 
evaluated.

In his October 1995 decision, the Hearing Officer denied 
service connection for bilateral lower extremity numbness 
(RSD) and denied entitlement to an increased evaluation for 
service-connected degenerative joint disease, bilateral 
wrists (hands).

In October 1996, the veteran was afforded a hearing before a 
member of the Board.  She reiterated her contentions that her 
symptoms began in 1983 while she was in service.  She 
described the progression of her disability over the next six 
years.  She reported however, that in 1983, no evidence of 
RSD was present.  The veteran described her symptoms as 
numbness or a pin prick sensation.  She described her right 
hand symptoms as a burning sensation and pins and needles in 
her hands.  She reported that she had lost a lot of her right 
hand strength.  She stated that she had difficulty cutting 
things and opening jars.  She described her pain as constant 
and stated that she continued to have full range of motion.  
She testified that her pain was not limited to her right hand 
but also included her right wrist.  She further, stated that 
she experienced pain and numbness in her left hand.  She 
reported that she took medication for her degenerative joint 
disease including Amitriptyline.  The veteran explained that 
the pain she experienced as a result of the RSD was not the 
same type of pain associated with her degenerative joint 
disease.  She stated that her RSD symptoms included 
discoloration of her skin in addition to limitation of motion 
and pain on motion.

In a January 1997 Remand, the Board sought additional 
evidentiary development and VA examination.  

Thereafter, additional VA outpatient treatment records from 
May 1994 to January 1997 were associated with the claims 
file.  These records reflect treatment for various 
disabilities including stable RSD, right hand numbness and 
tingling, and tingling throughout her entire body.

In August 1997, the veteran was afforded a VA neurological 
examination.  The examiner noted that the claims file was 
available for review.  The veteran reiterated her history of 
numbness and extremity pain.  She complained of constant pain 
and symptomatology.  In addition to her right arm tingling 
and pain, she reported stiffness and coldness.  She reported 
that previous EMG and MRI testing was normal.  She reported a 
disc bulging at C5-C6 but apparently, her spinal cord was not 
affected.  She reported constant symptoms for the past two or 
three years with decreasing functional abilities in her 
extremities.  Her symptoms were aggravated by walking, 
running, and showering.  Cold weather and light touch 
bothered her.  Her present symptoms included severe tingling, 
which was very uncomfortable, especially in her right arm, 
wrist, and hand area, burning, and tingling, described as 
almost a raw feeling.  Movement or activity exacerbated her 
symptoms.    She reported exacerbations two or three times a 
year. She stated that they lasted about ten minutes.  She 
reiterated that she was in pain 24 hours a day and that any 
movement increased the amount of her pain.  She stated that 
she wore gloves and thick socks on her feet to help alleviate 
the pain.  She denied any present problems with her left arm 
or leg.  She did note though that she experienced some 
arthritic symptoms in her left aside but denied any numbness 
or tingling or cold sensitivity.

Upon examination, the examiner noted that shoulder shrug was 
decreased on the right side.  Upon motor examination, the 
examiner that the veteran's tone was increased in the right 
arm and the right leg, some of which appeared to be 
voluntary.  It was very difficult for the veteran to relax on 
the right side.  There was no atrophy and her strength 
testing was severely impaired by pain.  It was difficult in 
fact for the examiner to know what the veteran's strength 
would be if she could overcome her pain because she had a 
very low threshold for the onset of pain, even with range of 
motion testing, much less with resistance.  In the right arm, 
functionally due to the give way weakness secondary to pain, 
her strength was approximately 4/5 diffusely.  She could only 
open the hand approximately 120 degrees with 180 degrees 
being normal and she could not spread her fingers entirely.  
She only spread them approximately 10 degrees a piece.  She 
sat with her arm curled up to her body in a hemiplegic 
position.  Flexion at the elbow was not 100 percent complete 
and the veteran could only flex to 100 degrees.  The shoulder 
was the most severely effected with lateral abduction of the 
arm at 60 degrees and extension about 45 degrees.  Her hand 
was blue and cold to the touch.  Similarly, in her leg, 
touching for range of motion was difficult but the veteran 
was able to very slowly extend the foot and knee and to flex 
and extend the hip and there was no permanent restriction of 
movement.  Strength testing, however, was also impaired due 
to pain although the veteran appeared to make a good effort.  
Strength testing in the leg was graded at 4+/5.  Sensation to 
pin and light touch and position sensation were mildly 
impaired in the affected extremities of the right and left 
leg.  Vibratory sense was lost in the right toe.  The veteran 
could sense objects but felt that they were dull and she 
could not easily identify the objects.  Rapid movements were 
done very slowly on the right side although there were no 
tremors or evidence of spasticity or past pointing.  Romberg 
was negative.  The veteran was able to heel and toe walk 
although when standing in her right foot, she had a tendency 
to fall.  Reflexes were1+ in the arms, 1+ in the right leg, 
2+ in the left leg, and both toes were down going.  The 
examiner's impression was reflex sympathetic dystrophy 
affecting both the right arm and the right leg.  It was 
moderately severe and advanced.  The examiner noted the 
veteran's history of an early onset of symptoms with  gradual 
worsening over the years that spread to involve the right 
arm.  At the present, the examiner noted that the prognosis 
was poor.  The examiner commented that it was very unlikely 
that the veteran would have improvement in function of the 
right arm or right leg even with aggressive therapy.  The 
examiner commented that RSD was present in only the right arm 
and right leg and clarified that the veteran reported 
arthritis in the left leg and denied any RSD in the left leg.

The veteran was also afforded a VA orthopedic examination in 
August 1997.  The orthopedic examination was limited to the 
cervical spine and the wrists.  The examiner noted that the 
claims file was available for review.  The veteran reiterated 
her complaints of pain and denied any trauma or injury to her 
neck.  She stated that her neck pain began in 1983 and 
included headaches.  She reported that a series of tests 
including EMG's and EEG's led to the diagnosis of RSD.  She 
stated that 1992 cervical spine x-rays revealed arthritis.  
She complained of neck pain and stiffness.  She denied any 
weakness or flare-ups.  She noted that the pain was constant 
and exacerbated with activity.  Regarding her wrists, she 
reported that her right wrist was more painful than her left 
wrist.  She reported that the pain was aggravated by 
activity.  The pain was constant and did not flare-up.  She 
described wrist weakness and a burning pain.  She reported 
some limitation of motion particularly in the right wrist.

Upon examination of the cervical spine, the examiner noted 
the veteran's range of motion as forward flexion to 60 
degrees; backward extension to 50 degrees; lateral flexion to 
40 degrees, bilaterally; and rotation to 50 degrees, 
bilaterally.  There was some slightly increased pain with 
these motions and the resistive flexion caused some 
generalized increased pain in the neck region.  There was a 
normal cervical lordosis.  There was no significant bony 
tenderness.  The right side showed some paracervical muscle 
spasm.

Upon examination of the wrists, the examiner noted that the 
veteran had a distinctly abnormal reaction to her wrist 
examination in that the gentle holding of her hand during 
wrist range of motion testing caused her to cry and to 
complain of pain.  Upon range of motion testing, the veteran 
exhibited dorsiflexion to 60 degrees; palmar flexion to 70 
degrees; ulnar deviation of 35 to 40 degrees; and radial 
deviation of 15 to 20 degrees.  All of these motions were 
painful and there was increased pain with resistive flexion 
and extension.  On the left side, the veteran had full range 
of motion with dorsiflexion to 70 degrees; palmar flexion to 
80 degrees; ulnar deviation to 45 degrees; and radial 
deviation to 20 degrees.  On the right side there was some 
mild tenderness across the wrist joint but no swelling or 
deformity.  On the left side there was no tenderness noted.  
There was also distinct hypesthesia in the skin in a non-
dermatol distribution including the entire dorsum of the hand 
and the distal forearm both dorsally and volarly. This was 
present on both sides.  X-rays of the wrists revealed small 
bone cysts in the right ulnar styloid which were unchanged 
from previous examinations.  There were two tiny cysts in the 
subchondral bone of the left distal radius.  There was no 
joint space narrowing, sclerosis, or bone hypertrophy.  No 
soft tissue abnormalities were present.  The impression was 
that the radiographic evidence may have been an indication of 
early arthritis, nonspecific.  Cervical spine x-rays revealed 
a normal alignment of the cervical spine and mild 
intervertebral disc narrowing at C6-7.  Uncinate hypertrophy 
of C6 especially on the right side was noted.  There changes 
were stable since May 1994.  The impression was mild 
degenerative disc changes and uncinate hypertrophy at C6-7, 
which was unchanged from May 1994.  The orthopedic examiner's 
final diagnoses included cervical spine, mild degenerative 
arthritis, with discomfort.  The examiner noted that he would 
assign an additional 5 degrees of range of motion loss due to 
increased pain with activity and increased pain noted during 
resisted motion testing.  There was no evidence of lack of 
coordination, objective weakness, and loss of motion during 
flare-ups could not be estimated. Regarding the wrists, the 
examiner concluded that the diagnosis was degenerative cysts 
as evidenced by x-ray findings.  The examiner commented that 
he would assign an additional 10 degree loss of motion to the 
right wrist for pain with resisted motion and pain with 
activity.  There were no additional losses in motion in the 
left wrist due to weakness, pain, incoordination, or lack of 
endurance or flares.

In a November 1998 rating action, the RO granted separate 
evaluations for the veteran's degenerative joint disease, 
cervical spine and bilateral wrists.  The RO assigned a 10 
percent disability evaluation for service-connected 
degenerative joint disease of the cervical spine, assigned a 
10 percent disability evaluation for service-connected 
degenerative joint disease of the right wrist, and assigned a 
10 percent disability evaluation for service-connected 
degenerative joint disease of the left wrist.  Service 
connection for RSD of the right upper extremity was granted 
and a 40 percent disability evaluation was assigned.  Service 
connection was also granted for RSD, right lower extremity 
and a 20 percent disability evaluation was assigned.  Service 
connection was also granted for RSD, left lower extremity and 
a noncompensable evaluation was assigned.  Thereafter the 
case was returned to the Board for review.

III. Analysis

As noted above, entitlement to service connection for 
degenerative joint disease of the right and left wrists and 
the cervical spine was granted by a November 1998 rating 
decision separate 10 percent evaluations were assigned.

Arthritis is rated on the basis of limitation of motion of 
the joint involved under the appropriate diagnostic code.  
When the limitation of motion is noncompensable, a 10 percent 
evaluation is granted for degenerative arthritis of two of 
more major joints or groups of minor joint groups.  A 20 
percent evaluation is provided with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003.  The 10 and 20 percent ratings for x-ray evidence of 
arthritis are not to be combined with ratings based on 
limitation of motion. 

The Board initially points out that the presence of 
degenerative arthritis has been established by x-ray studies 
of the wrists and the cervical spine.  Additionally, 
limitation of motion is associated therewith, as illustrated 
in the examination reports discussed above.  Moreover, since 
the veteran is already in receipt of more than 20 percent for 
his combined disabilities due to arthritis, due to limitation 
of motion, all his arthritis will be evaluated on the basis 
of the limitation of motion of the part affected.  

Regarding the evaluation of the veteran's cervical spine, 
limitation of motion is rated under Diagnostic Code 5290.  
Under the provisions of DC 5290, a 30 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  During the August 1997 VA orthopedic examination, 
the examiner noted the veteran's range of motion as forward 
flexion to 60 degrees; backward extension to 50 degrees; 
lateral flexion to 40 degrees, bilaterally; and rotation to 
50 degrees, bilaterally.  There was some slightly increased 
pain with these motions and the resistive flexion caused some 
generalized increased pain in the neck region.  There was a 
normal cervical lordosis.  There was no significant bony 
tenderness.  The right side showed some paracervical muscle 
spasm. Cervical spine x-rays revealed a normal alignment of 
the cervical spine and mild intervertebral disc narrowing at 
C6-7.  Uncinate hypertrophy of C6 especially on the right 
side was noted.  The changes were stable since May 1994.  The 
impression was mild degenerative disc changes and uncinate 
hypertrophy at C6-7, which was unchanged from May 1994.  The 
orthopedic examiner's final diagnoses included cervical 
spine, mild degenerative arthritis, with discomfort.  The 
examiner noted that he would assign an additional 5 degrees 
of range of motion loss due to increased pain with activity 
and increased pain noted during resisted motion testing.  
There was no evidence of lack of incoordination, objective 
weakness, and loss of motion during flare-ups could not be 
estimated.  Accordingly, the Board concludes that the degree 
of limitation shown more nearly approximates moderate 
limitation of motion, warranting a 20 percent evaluation.  38 
C.F.R. § 4.7.  As such the veteran's claim of entitlement to 
an increased evaluation for degenerative joint disease of the 
cervical spine must be granted. 

Regarding the issue of entitlement to an increased evaluation 
for service-connected degenerative joint disease of the left 
wrist, the Board notes that Diagnostic Code 5215 provides 
that limitation of motion of the wrist is assigned a 10 
percent evaluation when the dorsiflexion is less than 15 
degrees or when the palmar flexion is limited in line with 
the forearm.  The only higher evaluation is for ankylosis of 
the wrist.  When the ankylosis is favorable in 20 to 30 
degrees dorsiflexion, a 30 percent is assigned for the major 
extremity and a 20 percent evaluation for the minor 
extremity.  Diagnostic Code 5214.  

During the August 1997 VA orthopedic examination, veteran had 
full range of motion with dorsiflexion to 70 degrees; palmar 
flexion to 80 degrees; ulnar deviation to 45degrees; and 
radial deviation to 20 degrees.  On the left side there was 
no tenderness noted.  There was also distinct hypesthesia in 
the skin in a non-dermatol distribution including the entire 
dorsum of the hand and the distal forearm both dorsally and 
volarly. This was present on both sides.  X-rays of the 
wrists revealed small bone cysts in the right ulnar styloid 
which were unchanged from previous examinations.  There were 
two tiny cysts in the subchondral bone of the left distal 
radius.  There was no joint space narrowing, sclerosis, or 
bone hypertrophy.  No soft tissue abnormalities were present.  
The impression was that the radiographic evidence may have 
been an indication of early arthritis, nonspecific.  The 
examiner concluded that the diagnosis was degenerative cysts 
as evidenced by x-ray findings.  There were no additional 
losses in motion in the left wrist due to weakness, pain, 
incoordination, or lack of endurance or flares.  Accordingly, 
the Board concludes that the veteran's claim of entitlement 
to an increased evaluation for degenerative joint disease of 
the left wrist must be denied.  Also, the evidence presented 
is not so evenly balanced as to require application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see 
also 38 C.F.R. § 4.7.

Regarding the issue of entitlement to an increased evaluation 
for service-connected degenerative joint disease of the right 
wrist, as noted above, pertinent regulatory criteria state 
that pain and the functional limitation caused thereby are 
for consideration in rating the degree of the disability 
attributable to service-connected disability.  In this 
instance, incapacitating exacerbations have been 
demonstrated.  The veteran reported that she experienced 
increased pain in her right wrist with activity.  Clinically, 
evidence of disability reveals increased pain with range of 
motion testing.  The veteran's strength was decreased in her 
right hand, sensation on pinprick was mildly impaired, and 
her reflexes were 1+ in the arms.  The August 1997 VA 
orthopedic examiner noted that additional loss of range of 
motion should be assigned with increased pain upon activity.  
The record indicates, therefore, that functional impairment 
is limited. See 38 C.F.R. §§ 4.1, 4.2.

The Board also recognizes that pain was demonstrated on range 
of motion of the right wrist on recent examination and the 
motion of the right wrist was restricted to a certain degree.  
While the veteran is able to function, therefore, the record 
indicates that she does so with pain and a degree of 
limitation of motion in certain directions.  At her personal 
hearings, she complained of constant pain.  Clinically, her 
right wrist disability was described as mild, with her 
symptoms being moderate upon activity.  The examiner noted he 
would consider to add a 10 degree loss of limitation of 
motion due to the pain.  In view of the foregoing, the 
evidence does not support the assignment of an evaluation in 
excess of the 10 percent currently assigned for the right 
wrist disability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5003-5215.  Limitation of motion of the wrist is assigned a 
10 percent evaluation in the absence of ankylosis.  The 
degree of disability demonstrated is not commensurate with 
ankylosis of the wrist.  Moreover, some of the veteran's 
complaints have been associated with and contemplated in the 
40 percent evaluation assigned for the veteran's reflex 
sympathetic dystrophy of the right upper extremity.  
Accordingly, an increased rating for right wrist arthritis is 
not indicated.  


ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine is granted.

Entitlement to an increased evaluation for degenerative joint 
disease of the right wrist is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the left wrist is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

